Citation Nr: 1010909	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-34 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Marshall Medical Center on 
September 24, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Department of 
Veterans Affairs (VA) Northern California Health Care System 
in Martinez, California. 

The Veteran testified before the undersigned in October 2009, 
and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran received medical care from the emergency room 
at Marshall Medical Center in Placerville, California, on 
September 24, 2004, for complaints of weakness, nausea, 
vomiting, and near syncope; he did not receive prior VA 
authorization for such treatment and services.

2.  At the time care was rendered on September 24, 2004, the 
Veteran was enrolled in the VA health care system and had 
received care within the preceding twenty four months.  He 
had no service-connected disabilities.  

3.  The competent evidence shows that the private medical 
care rendered on September 24, 2004, was for a medical 
emergency of such a nature that a reasonably prudent person 
would expect that delay in seeking immediate medical 
attention would be hazardous to life or health.

4.  A VA or federal facility was not feasibly available to 
the Veteran at the time he sought emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Marshall Medical Center on 
September 24, 2004 have been met.  38 U.S.C.A. §§ 1725 (West 
2002); 38 C.F.R. §§ 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, either the duty to notify or 
the duty to assist need not be further discussed.  

II.  Factual Background

The Veteran in this case has no service-connected 
disabilities.  As an initial matter, the evidence shows that, 
on September 24, 2004, he was enrolled in the VA health 
system and had received medical treatment under authority of 
38 U.S.C. Chapter 17 within the twenty four months prior to 
seeking emergency medical care.  Specifically, the Veteran 
noted at his October 2009 hearing that he had visited a VA 
facility for treatment in association with a urinary 
infection.  His testimony is deemed to be credible.  

Medical records from Marshall Medical Center show that the 
Veteran was admitted to the emergency room on September 24, 
2004, after presenting in a wheelchair with complaints of 
weakness, dizziness, nausea, and vomiting.  He reported 
feeling poorly for approximately a week and a half prior to 
his admission and described significant weight loss over the 
preceding six months.  The Veteran was found to be dehydrated 
with orthostatic hypotension, tachycardia, elevated blood 
sugar, and anemia.  He also related symptoms suggestive of 
adrenal insufficiency, and his condition improved greatly 
after the administration of intravenous cortisol.  He was 
discharged approximately four hours after admission with 
instructions to obtain follow-up care the next day at a VA 
medical center.  

At his October 2009 hearing, the Veteran testified that on 
September 24, 2004, he was at work when he felt very dizzy 
and had to sit down.  His tried drinking water and eating 
something, but felt increasingly dizzy and nauseated.  He was 
unable to walk to the emergency room and had to be 
transported there by wheelchair.  He further testified that 
on arriving at the emergency room, he began to vomit 
profusely.  He stated that he was so ill at that point that 
he was unable even to walk, let alone drive forty miles to 
the nearest VA medical center for assistance.  

The Veteran is supported in his opinion by a statement from 
the emergency room physician who treated the Veteran on 
September 24, 2004, Dr. J. L.  Dr. J.L. opined in an August 
2005 statement that "it would have been unsafe for [the 
Veteran] to try to come to the nearest VA facility one hour 
away by car, given the severity of his symptoms."  

III.  Legal Analysis

The Veteran's claim of entitlement to reimbursement of 
medical expenses was denied by the North California Health 
Care System in Martinez, California, on the basis that the 
Veteran's condition was not serious and he had in fact been 
sick for a week and a half prior to his emergency room visit.  
It also maintains that VA facilities were feasibly available 
to provide the care.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  Therefore, 
the Board must conclude that prior authorization for the 
private medical treatment received on September 224, 2004, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by the VA, or any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances:

To be eligible for reimbursement under the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 
(West 2002); see also 38 C.F.R. §§ 17.1000- 1003 (2009), the 
Veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability, which the Veteran does not have).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 .

The above criteria are conjunctive, not disjunctive; all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

As noted above, at the time he incurred the private medical 
expenses, the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment.  The Veteran has 
no service connected disabilities, so he is ineligible for 
reimbursement under 38 U.S.C.A. § 1728.  There is no evidence 
of record that he had private insurance at the time of his 
hospital admission or that someone other than the Veteran was 
financially liable to the treating hospital for the Veteran's 
medical expenses.  

Next, the Board has considered whether the services rendered 
were of an emergency nature such as the delay would have been 
hazardous to life or health.  In this case, the Veteran 
stated that he was experiencing dizziness, nausea, and 
weakness of such severity he was unable to walk to the 
emergency room; he noted that he had been feeling poorly in 
the weeks preceding his emergency room visit.  Upon arrival 
at the emergency room, the Veteran began vomiting profusely.  
Following admission at Marshall Medical Center, the treating 
physician noted dehydration, orthostatic hypotension, 
tachycardia, elevated blood sugar, and anemia.  

The Board finds that a prudent lay person would consider the 
Veteran's symptoms to be an emergent medical condition.  This 
is further supported by the August 3, 2005, letter from the 
Veteran's treating physician, who opined that "it would have 
been unsafe for [the Veteran] to try to come to the nearest 
VA facility one hour away by car, given the severity of his 
symptoms."  This opinion supports the Veteran's decision to 
seek immediate medical attention at a private hospital, and 
as Dr. J.L. was in a position to observe the Veteran at the 
time of his admission to the emergency room, the Board finds 
that her opinion carries great weight.  Under these 
circumstances, it was reasonable for the Veteran to assume 
that any delay in seeking medical treatment would have been 
hazardous to his health.

Additionally, there has been no indication that Federal 
facilities were available.  Significantly, it was noted that 
the Veteran was approximately forty miles or an hour away 
from the closest VA medical center.  Additionally, it appears 
from the Veteran's testimony that he was actually employed at 
Marshall Medical Center on September 24, 2004, and thus 
emergency treatment was immediately available to him.  The 
Veteran's testified that he was so ill at the time of his 
admission to the emergency room that he was unable to walk 
there and had to be transported by wheelchair, and such 
testimony is found to be highly credible. Indeed, his 
testimony is supported by the treatment notes from Marshall 
Medical Center.  Based on the evidence of record regarding 
the location of the nearest VA medical center and the 
severity of the Veteran's condition, it does not appear that 
seeking treatment at a VA facility was a feasible option.  

Having reviewed the evidence, the Board finds that the 
Veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on September 24, 
2004, pursuant to 38 U.S.C.A. § 1725, because he has 
satisfied all of the required criteria.  

The Board has noted that medical reviewers found that the 
Veterans' complaints were non-emergent.  Those findings did 
not address the symptoms at the time of admission or the 
testimony from the Veteran's treating physician.  VA has 
concluded that the Veteran's condition was not serious on the 
date of service since he reportedly had symptoms such as 
dizziness and nausea prior to September 24, 2004.  The Board 
considers this to be competent medical evidence; however, 
there is significant documentation to conclude that the 
Veteran's condition on the day in question was of an emergent 
nature.  The probative medical evidence, including the 
Veteran's statements, as well as Dr. J.L.'s opinion, clearly 
outweighs the VA physician's opinion concerning whether the 
Veteran had any serious condition on the date of service and 
VAMC feasibility.  

In conclusion, the Board finds that the Veteran meets the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency treatment on September 
24, 2004, because the preponderance of evidence shows that 
the treatment was for symptoms perceived to be so serious as 
to require immediate medical attention to avoid serious 
impairment and a VA facility was not available.  As such, the 
benefit sought on appeal is granted.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment provided by Marshall Medical Center on September 
24, 2004, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


